Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed January 12, 2022.

Status of the Claims
           Applicant's claim set filed 01/12/2022 is acknowledged. The instant claims are identical to the claims presented in the prior claim set filed 07/13/2021 and examined in the Office action mailed 09/13/2021.
	Claims 2, 4-5, 7-12, 14-15, 18-23, 27, 29, 31-33, 35-36, 38, 40-44, 47-49, 51-53, 56-59, 62-65,
67-71, 74-76 are cancelled.
	Claims 1, 3, 6, 13, 16-17, 24-26, 28, 30, 34, 37, 39, 45-46, 50, 54-55, 60-61, 66, 72-73, 77-78 are pending.
Claims 6, 13, 17, 24-26, 28, 30, 34, 50, 54-55, 60, 72-73, 77-78 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claims 1, 3, 16, 37, 39, 45-46, 61, and 66 are under examination.                                                                                         

Election/Restrictions
The following is a summary of the election/restriction requirements currently applied to the instant application.
Applicant’s election without traverse of the following inventions in the reply filed on 07/13/2021 is acknowledged:

2. Applicant has elected SEQ ID NOs: 9 and 14 as the combination of constant regions of the α-chain and β-chain.
3. Applicant as elected SEQ ID NOs: 11 and 16 as the combination of α- and β-chains.
4. Applicant has elected SEQ ID NO: 33 as the amino acid sequence of the scTCR.
Claims 6, 13, 17, 24-26, 28, 30, 34, 50, 54-55, 60, 72-73, 77-78 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/13/2021. With respect to claim 6, Applicant’s elected amino acid sequence of the scTCR, SEQ ID NO: 33, does not comprise a α-chain domain or β-chain domain with a double Myc-tag according to the amino acid sequence of SEQ ID NO: 19 as recited in claim 6. Compare the elected scTCR according to SEQ ID NO: 33 with the scTCR according to SEQ ID NO: 35 in the instant Sequence Listing. With respect to claim 13, Applicant’s elected amino acid sequence of the scTCR, SEQ ID NO: 33, does not comprise constant regions of the α-chain domain and β-chain domain that are modified by insertion of or substitution for a cysteine residue as recited in claim 13. Compare the elected scTCR according to SEQ ID NO: 33 with the scTCR according to SEQ ID NO: 34 in the instant Sequence Listing. In other words, claims 6 and 13 recite limitations not concordant with Applicant’s elected amino acid sequence of the scTCR of SEQ ID NO: 33. For these reasons, claims 6 and 13 are considered to be drawn to a nonelected invention.



Priority
	This application is a National Stage of International Application No. PCT/EP2017/061087 filed May 9, 2017, claiming priority based on U.K. Patent Application No. GB1608052.5 filed May 9, 2016. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021 has been considered.
The information disclosure statement (IDS) filed 01/12/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 for the following reasons. 37 CFR 1.98(a)(2) requires a legible copy of each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications. In this case, NPL citations #1, 3-6, 8, 10, and 13 are each a poster by one or more of the inventors of the instant application. However, each poster is provided at too low a resolution such that portions of text cannot be read, especially with respect to the small text in the figures and the posters with dark backgrounds. Examiner is unable to consider submitted IDS documents that comprise information that cannot be properly read and interpreted.

Specification
	The prior objection to the specification for improperly demarcated trademarks is withdrawn. Applicant corrected said deficiencies in amendments filed 01/12/2022.

35 USC § 101 – Examiner’s Remarks
Applicant’s elected α-chain domain according to SEQ ID NO: 11 (which comprises SEQ ID NOs: 2-4, 9, and 72) and elected β-chain domain according to SEQ ID NO: 16 (which comprises SEQ ID NOs: 5-7, 14, and 75) correspond to the amino acid sequences of naturally-occurring human α-chain and β-chain domains. See page 4, lines 27-30; page 21, lines 20-26; and page 24, lines 1-9, of the instant specification. However, the naturally-occurring human gene loci encoding the α-chain domain and β-chain domain are present on separate chromosomes. See Lefranc, M.-P. (2000) “Nomenclature of the Human T Cell Receptor Genes” Current Protocols in Immunology, 40: A.1O.1-A.1O.23. Accordingly, since independent claim 1 requires that the amino acid sequences of the α-chain and β-chain domains are encoded by a single nucleic acid molecule, and since the α-chain domain and the β-chain domain are encoded by separate nucleic acid molecules in nature, the instant claims are considered to recite limitations that confer markedly different characteristics from any naturally-occurring counterpart.


Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1, 3, 16, 45-46, 61, and 66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inderberg-Suso, Else Marit “Cancer Vaccines and Cancer-Specific T-Cell Receptors; Development of Novel Cancer Immunotherapies” Thesis (2011), pages 1-161, of record in IDS (referred to as “D1”).
This rejection is maintained on the same grounds set forth in the previous Office action mailed 09/13/2021. A response to Applicant’s traversal follows this maintained rejection.
Regarding claims 1 and 16, D1 discloses the isolation and molecular cloning of a naturally-occurring T-cell receptor (TCR) from a HLA-A2 restricted cytotoxic T lymphocyte (CTL) clone derived from a colon cancer patient vaccinated with a TGFβRII frameshift peptide comprising the amino acid sequence RLSSCVPVA (SEQ ID NO: 1; as known as peptide 573 or p573). See pages 45, 129, and 133. In other words, the TCR molecule disclosed by D1 binds to the peptide of SEQ ID NO: 1 when said peptide is presented by HLA-A2. On pages 133-134, D1 describes the molecular cloning of the TCR α- and β-chains onto an expression construct (nucleic acid). On page 158, D1 discloses the amino acid sequences of CDR3 of the α-chain domain and CDR3 of the β-chain domain identical to SEQ ID NO: 4 and SEQ ID NO: 7, respectively. D1 does not disclose the amino acid sequences of the α-chain domain, variable region of the α-chain domain, constant region of the α-chain domain, CDR1 of the α-chain domain, CDR2 of the α-chain domain, β-chain domain, variable region of the β-chain domain, constant region of the β-chain domain, CDR1 of the β-chain domain, or CDR2 of the β-chain domain.
The specification of the instant application discloses that the TCR molecule cloned by D1 is known as Radium-1. See page 6, lines 11-18 of the instant specification as originally filed, as well as Applicant’s amendment to the specification filed 04/18/2019. Applicant’s elected amino acid sequence of the α-chain domain of SEQ ID NO: 11 and elected amino acid sequence of the β-chain 
In summary, the instant claims are directed to a nucleic acid encoding a naturally-occurring TCR (Radium-1) which has previously been cloned onto a nucleic acid as disclosed by D1, which was publicly available prior to the effective filing date of the instant claimed invention. The instant claims differ from D1 in providing the amino acid sequences of the α-chain domain (SEQ ID NO: 11), variable region of the α-chain domain (SEQ ID NO: 72), constant region of the α-chain domain (SEQ ID NO: 9), CDR1 of the α-chain domain (SEQ ID NO: 2), CDR2 of the α-chain domain (SEQ ID NO: 3), β-chain domain (SEQ ID NO: 16), variable region of the β-chain domain (SEQ ID NO: 75), constant region of the β-chain domain (SEQ ID NO: 14), CDR1 of the β-chain domain (SEQ ID NO: 5), and CDR2 of the β-chain domain (SEQ ID NO: 7). In other words, D1 is silent to the amino acid sequences according to SEQ ID NOs: 2-7, 9, 11, 14, 16, 72, and 75 as recited in instant claims 1 and 16. However, for the reasons discussed above, the limitation that the nucleic acid encodes for the amino acid sequences of SEQ ID NOs: 2-7, 9, 11, 14, 16, 72, and 75 is inherent in D1 because both the instant claims and D1 are directed to a nucleic acid encoding the same TCR (Radium-1). There is no requirement that the cited prior art expressly recognize an inherent feature, but only that the feature is in fact inherent in the cited prior art. Accordingly, and for the reasons set forth above, claims 1 and 16 are anticipated by D1.
Regarding claim 3, D1 discloses wherein the TCR molecule is encoded as a single-chain TCR (scTCR) comprising an α-chain domain joined to a β-chain domain by a self-splicing linker 2A peptide derived from picornavirus. See pages 61, 133-134. 
Regarding claims 45-46, D1 discloses wherein the TCR is encoded by an mRNA expression construct and cloning vector. See pages 133-134, and 139. D1 further discloses wherein the TCR is encoded by a retroviral expression system. See page 143.
Regarding claim 61, D1 discloses a host T cell comprising the nucleic acid molecule. See pages 135 and 139.
Response to arguments: Applicant’s remarks filed 01/12/2022 have been carefully considered, but are not found persuasive for the following reasons:
Applicant argues that D1 (“the Ph.D. Thesis”) is not an enabling disclosure because D1 does not provide the complete sequence of the Radium-1 TCR, and the complete sequences recited in claim 1 (SEQ ID NOs) were not publicly available before the priority date of the present application. For these reasons, Applicant submits that the question of inherency is irrelevant and the claimed sequences do not necessarily flow form D1 (“the Ph.D. Thesis”). See pages 11-12 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. As set forth in the rejection above, and as acknowledged by Applicant (pages 11-12, joining paragraph, of the reply), D1 (“the Ph.D. Thesis”) performs the molecular cloning of the Radium-1 TCR. Accordingly, a nucleic acid encoding the Radium-1 TCR, as recited in claim 1, is inherent (necessarily present) in the disclosure of D1 (“the Ph.D. Thesis”). In other words, the complete sequence of the Radium-1 TCR, although not expressly disclosed, is inherent (necessarily present) in the nucleic acid disclosed in D1 (“the Ph.D. Thesis”). Furthermore, D1 (“the Ph.D. Thesis”) is an enabling disclosure because one of ordinary skill in the art was enabled to clone, sequence, and express the Radium-1 TCR prior to the effective filing date of the instantly claimed invention. Indeed, the cloning and expression of TCRs has been performed in the art for over about three decades. See Wälchli et al. (2011) “A Practical Approach to T-Cell Receptor Cloning and Expression” PLoS ONE, Volume 6, Issue 11, e27930, 11 pages. Also, the finding that one of 

Claim 66 is rejected under 35 U.S.C. 103 as unpatentable over Inderberg-Suso, Else Marit “Cancer Vaccines and Cancer-Specific T-Cell Receptors; Development of Novel Cancer Immunotherapies” Thesis (2011), pages 1-161, of record in IDS (referred to as “D1”), as applied to claims 1, 3, 16, 45-46, and 61 above.
This rejection is maintained on the same grounds set forth in the previous Office action mailed 09/13/2021. A response to Applicant’s traversal follows this maintained rejection.
Regarding claim 66, D1 suggests treating a cancer patient group by administration (adoptive transfer) of the T cells comprising the nucleic acid encoding the TCR (Radium-1). See page 131. Accordingly, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious for the ordinary artisan to provide the TCR-engineered T cells, as taught by D1, in a composition comprising a physiologically acceptable carrier or excipient because the ordinary artisan would have recognized that a physiologically acceptable carrier or excipient is required to deliver the TCR-engineered T cells to a patient in need thereof, as suggested by D1.
Response to arguments: Applicant’s remarks filed 01/12/2022 have been carefully considered, but are not found persuasive. Applicant’s traversal of the rejection of claim 66 under 35 U.S.C. 103 is the same grounds as the traversal of the rejection of claims 1, 3, 16, 45-46, 61, and 66 under 35 U.S.C. 102(a)(1), which has been addressed above. Indeed, for the reasons discussed above, one of ordinary skill in the art was enabled to clone, sequence, and express the Radium-1 TCR prior to the effective filing date of the instantly claimed invention, and therefore there was a .


Claims 37 and 39 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Inderberg-Suso, Else Marit “Cancer Vaccines and Cancer-Specific T-Cell Receptors; Development of Novel Cancer Immunotherapies” Thesis (2011), pages 1-161, of record in IDS (referred to as “D1”), as applied to claims 1, 3, 16, 45-46, and 61 above; and Inderberg-Suso, Else Marit “Novel TCR Confers T-Cell Reactivity Against TGFβRII Frameshift Mutation in Colon Cancer” 2011 CIMT Annual Meeting, presentation, pages 1-11, of record in IDS (referred to as “D2”).
This rejection is maintained on the same grounds set forth in the previous Office action mailed 09/13/2021. A response to Applicant’s traversal follows this maintained rejection.
Regarding claims 37 and 39, the instant specification discloses that SEQ ID NO: 18, as recited in claim 37, encodes for the 2A peptide derived from picornavirus. See page 31, lines 22-28, of the instant specification. The scTCR according to SEQ ID NO: 33 (604 residues in length), as recited in claim 39, is an amino acid sequence consisting of the α-chain domain according to SEQ ID NO: 11 (residues 1-268) joined to the β-chain domain according to SEQ ID NO: 16 (residues 295-604) by a 2A peptide according to SEQ ID NO: 18 (residues 269-294). See Sequence Listing of the instant application. In other words, SEQ ID NO: 33 is an amino acid sequence consisting of the 
D1 discloses wherein the TCR molecule (Radium-1) is a single-chain TCR (scTCR) comprising the α-chain domain joined to the β-chain domain by a 2A peptide derived from picornavirus. See pages 61, 133-134. D1 does not disclose the amino acid sequence of the 2A peptide. D2 is a presentation given at the 2011 CIMT Annual Meeting sharing common authorship with D1. It is further noted that both D1 and D2 are authored by the inventors of the instant application. D2 appears to be a presentation of the work described in D1. For example, D2 discloses the isolation and molecular cloning of a naturally-occurring T-cell receptor (TCR) from a HLA-A2 restricted cytotoxic T lymphocyte (CTL) clone derived from a colon cancer patient vaccinated with a TGFβRII frameshift peptide comprising the amino acid sequence p573 (SEQ ID NO: 1), as disclosed by D1. See pages 2-5. Moreover, the figures presented in D2 on pages 6-9 are identical to figures presented in D1 on pages 154-157. Accordingly, D2 appears to be directed to the same nucleic acid molecule encoding for Radium-1 TCR described in D1. On page 5, D2 discloses a scTCR comprising the α-chain domain joined to the β-chain domain by a 2A peptide comprising the amino acid sequence RAKRgsgATNFSLLKQAGDVEENPGP, which is identical to SEQ ID NO: 18.
Therefore, to the extent that D2 is a presentation of the work described in D1, both of which are Applicant’s own work, the 2A peptide according to SEQ ID NO: 18 is inherent in D1, as evidenced by D2. Accordingly, the limitations of claims 37 and 39 are anticipated by D1 because a nucleic acid molecule encoding for the amino acid sequences according to SEQ ID NOs: 18 and 33 is inherent in D1 for the reasons set forth above.
Nonetheless, even considering the 2A peptide according to SEQ ID NO: 18 is not inherent in D1, the limitations of claims 37 and 39 would have been prima facie obvious over D1 in view of 
Response to arguments: Applicant’s remarks filed 01/12/2022 have been carefully considered, but are not found persuasive. Applicant’s traversal of the rejection of claims 37 and 39 under 35 U.S.C. 102(a)(1) or, in the alternative, under 35 U.S.C. 103 is the same grounds as the traversal of the rejection of claims 1, 3, 16, 45-46, 61, and 66 under 35 U.S.C. 102(a)(1), which has been addressed above. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633